Citation Nr: 1733889	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-24 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left shoulder rotator cup tendonitis, and subacromial bursitis with spurring status post surgery for rotator cup supraspinatus tears (non dominant extremity).

2.  Entitlement to an initial rating in excess of 20 percent for right shoulder rotator cup tendonitis and subacromial bursitis, status post surgery for anterior labral tear (dominant extremity).

3.  Entitlement to an initial rating in excess of 10 percent for cervical spine strain with degenerative disc disease (multilevel spondylosis).

4.  Entitlement to an initial compensable rating from February 1, 2011 to August 15, 2013, and a rating in excess of 10 percent thereafter, for left knee patellofemoral syndrome.

5.  Entitlement to an initial compensable rating from February 1, 2011 to August 15, 2013, and a rating in excess of 10 percent thereafter, for right knee patellofemoral syndrome.

6.  Entitlement to an initial rating in excess of 10 percent for thoracolumbar spine strain with degenerative changes and scoliosis.

7.  Entitlement to an initial compensable rating for bilateral pes planus with bilateral plantar fasciitis and bilateral heel spurs.

8.  Entitlement to service connection for a right hip disability.

9.  Entitlement to service connection for a left hip disability.

10.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the claims file is currently with the RO in Roanoke, Virginia. 

The Board notes that the Veteran also perfected appeals with respect to service connection claims for a left wrist disability and for urinary incontinence due to a ureteral injury.  A December 2016 Decision Review Officer (DRO) decision granted service connection for these disabilities.  As the Veteran did not appeal the effective dates or disability ratings assigned, these issues are no longer on appeal.  


FINDING OF FACT

In a May 2017 statement, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew all appeals. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues of entitlement to increased ratings for service-connected left shoulder rotator cup tendonitis, and subacromial bursitis with spurring status post surgery for rotator cup supraspinatus tears (non dominant extremity); right shoulder rotator cup tendonitis and subacromial bursitis, status post surgery for anterior labral tear (dominant extremity); cervical spine strain with degenerative disc disease (multilevel spondylosis); left knee patellofemoral syndrome; right knee patellofemoral syndrome; thoracolumbar spine strain with degenerative changes and scoliosis; bilateral pes planus with bilateral plantar fasciitis and bilateral heel spurs, and for entitlement to service connection for right hip, left hip, and right wrist disabilities have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

The Veteran, through her representative, submitted a statement dated May 15, 2017 indicating that she wished to "cancel all appeals."  The Board finds that Veteran has withdrawn her appeal regarding the issues of entitlement to an initial rating in excess of 20 percent for left shoulder rotator cup tendonitis, and subacromial bursitis with spurring status post surgery for rotator cup supraspinatus tears (non dominant extremity); entitlement to an initial rating in excess of 20 percent for right shoulder rotator cup tendonitis and subacromial bursitis, status post surgery for anterior labral tear (dominant extremity); entitlement to an initial rating in excess of 10 percent for cervical spine strain with degenerative disc disease (multilevel spondylosis); entitlement to an initial compensable rating from February 1, 2011 to August 15, 2013, and a rating in excess of 10 percent thereafter, for left knee patellofemoral syndrome; entitlement to an initial compensable rating from February 1, 2011 to August 15, 2013, and a rating in excess of 10 percent thereafter, for right knee patellofemoral syndrome; entitlement to an initial rating in excess of 10 percent for thoracolumbar spine strain with degenerative changes and scoliosis; entitlement to a compensable rating for bilateral pes planus with bilateral plantar fasciitis and bilateral heel spurs; entitlement to service connection for a right hip disability; entitlement to service connection for a left hip disability; and entitlement to service connection for a right wrist disability.  Hence, there remains no allegation of error of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal regarding these issues, and they are dismissed.


ORDER

The claim for entitlement to an initial rating in excess of 20 percent for left shoulder rotator cup tendonitis, and subacromial bursitis with spurring status post surgery for rotator cup supraspinatus tears (non dominant extremity) is dismissed without prejudice.

The claim for entitlement to an initial rating in excess of 20 percent for right shoulder rotator cup tendonitis and subacromial bursitis, status post surgery for anterior labral tear (dominant extremity) is dismissed without prejudice.

The claim for entitlement to an initial rating in excess of 10 percent for cervical spine strain with degenerative disc disease (multilevel spondylosis) is dismissed without prejudice.

The claim for entitlement to an initial compensable rating from February 1, 2011 to August 15, 2013, and a rating in excess of 10 percent thereafter, for left knee patellofemoral syndrome is dismissed without prejudice.

The claim for entitlement to an initial compensable rating from February 1, 2011 to August 15, 2013, and a rating in excess of 10 percent thereafter, for right knee patellofemoral syndrome is dismissed without prejudice.

The claim for entitlement to an initial rating in excess of 10 percent for thoracolumbar spine strain with degenerative changes and scoliosis is dismissed without prejudice.

The claim for entitlement to a compensable rating for bilateral pes planus with bilateral plantar fasciitis and bilateral heel spurs is dismissed without prejudice.

The claim for entitlement to service connection for a right hip disability is dismissed without prejudice.

The claim for entitlement to service connection for a left hip disability is dismissed without prejudice.

The claim for entitlement to service connection for a right wrist disability is dismissed without prejudice.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


